DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 28 Sep 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 2 line 10, filed 28 Sep 2021, with respect to Specification have been fully considered and are partially persuasive.  The objection of 29 Apr 2021 regarding ‘the anchor plate 2300’ has been withdrawn. However the objection regarding line 7 reciting “a projection 2302” is outstanding. See details below.
Applicant’s arguments, see Remarks page 7 line 18, filed 28 Sep 2021, with respect to claim 9 have been fully considered and are persuasive.  The drawing objections and indefinite rejections of 29 Apr 2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 25, filed 28 Sep 2021, with respect to claim 1 have been fully considered and are persuasive.  The indefinite rejection of 29 Apr 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 1, filed 28 Sep 2021, with respect to claim 18 have been fully considered and are persuasive.  The indefinite rejection of 29 Apr 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 21, filed 28 Sep 2021, with respect to the rejection(s) of claim(s) 1-7 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Gregory (US 20140166317), Porter et al. (USP 8,408,290) and Slup et al. (US 20070119600).
Applicant argues “none of the recited references disclose such independent anchors and grooves as disclosed in the current application. The references merely disclose a slot based formation such as illustrated in Slup FIG. 12D that clearly shows a unified piece with a pair of slots for travel. Slup, as it has more material to fracture, is more difficult to use, expand and actuate than the current application. Such unitary construction is fundamentally different to fracture, leading to error and difficulty of work. As the cited references fail to disclose such a configuration, Applicants respectfully request that the rejections to the claims be withdrawn” – Page 9 line 18.
The examiner disagrees. The examiner takes the broadest reasonable interpretation of the recited claims in light of the specification; however I cannot import limitations to the claims from the disclosure. Therefore the term ‘fingers’ and ‘grooves’ as recited, absent further limitations, details or requirements are vague and open to many different interpretations. The examiner would suggest adding further limitations such as what function the ‘fingers’ provide, or how they are attached to the slip, or reciting the relationship with the groove, etc.
Applicant’s arguments, see Remarks page 10 line 1, filed 28 Sep 2021, with respect to claim 8 have been fully considered and are persuasive.  The obvious rejection of 29 Apr 2021 has been withdrawn. 
Applicant argues Gregory and Porter fails to disclose the feature of a method of making an apparatus wherein the mandrel is configured with a seat configured to 
The examiner agrees that Gregory and Porter do not disclose a seat configured to interface with a ball to stop a flow of fluid through the mandrel; however the examiner would make the note that the phrase “when the mandrel is in a downhole environment” is not recited in claim 18.
Applicant’s arguments, see Remarks page 10 line 20, filed 28 Sep 2021, with respect to claim(s) 18-20 have been fully considered and are persuasive.  The rejection of 29 Apr 2021 has been withdrawn; however, upon further consideration, a new ground(s) of rejection is made in view of Gregory (US 20140166317) and Slup et al. (US 20070119600).

Drawings
The drawings are objected to because the submitted drawings do not correlate to the submitted specification. ¶0051 line 5 of the submitted specification recites “As illustrated in FIG. 23, an anchor plate 2300, is illustrated for contact with each anchor slip. In this embodiment, a projection 2302 is provided to interface with each anchor slip 206”. It is unclear if the specification is mislabeled or the drawing is mislabeled, in any event the drawings do not correlate with the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: 
¶0051 line 5 recites “As illustrated in FIG. 23, an anchor plate 2300, is illustrated for contact with each anchor slip. In this embodiment, a projection 2302 is provided to interface with each anchor slip 206”. It is unclear if the specification is mislabeled or the drawing is mislabeled, in any event the drawings do not correlate with the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 20140166317) in view of Slup et al. (US 20070119600).
Regarding claim 1, Gregory discloses a plug, comprising; 
a shoe (Fig 2 #130); 
a lower anchor slip assembly (Fig 2 #126) having a first end (lower) and a second end (upper), the lower anchor slip assembly connected (Fig 2) at the first end to the shoe, 
the lower anchor slip assembly [#126] having a number of independent anchors (interpreted as the vertical array of teeth as illustrated Fig 2) with fingers (radially extensions as would be seen from cross-sectional view of Fig 2 #126) and grooves (valleys illustrated between the radial extensions) to expand (¶0034:1-3) from a first diameter size (retracted) to a second diameter size (expanded), wherein the anchors are independently calibrated (movement along cone surface) to move from the first diameter size to the second diameter size upon a specified force (¶0008), a lower element (#118 – ring member) connected to the second end [upper] of the lower anchor slip assembly [#126]; 
an upper element (#114 or #116) connected to the lower element [#118]; 
an upper anchor slip assembly (#124) having an upper anchor slip assembly first end (upper) and an upper anchor slip assembly second end (lower), 
the upper anchor slip assembly [#124] connected (Fig 4) to an upper element first end [upper], 

a load ring (Fig 6 #156 as would be located as shown in Fig 4/5 #129) connected to the upper anchor slip assembly second end [lower]; 
a load ring wedge (interpreted as the cone #120 or #122) connected (Fig 4) to the load ring [#156]; and 
a tubular mandrel (#112) placed at least partially within the shoe [#130], the lower anchor slip assembly [#126], the lower element [#118], the upper element [#114 or 116], the upper anchor slip assembly [#124], the load ring  [#156] and the load ring wedge [#120 or 122], wherein linear movement of the tubular mandrel causes movement of the upper anchor slip assembly to expand the upper anchor slips in a radial direction (¶0008: last 9 lines) and linear movement of the tubular mandrel is further configured to expand a set of lower anchor slips, in a radial direction (¶0008: last 9 lines)
wherein each of the lower anchor slips configured with three independent anchors (Fig 3 illustrates comprising at least three) and three grooves (Fig 3 illustrates comprising at least three) and 
Gregory does not explicitly disclose wherein the mandrel is configured with a seat configured to interface with a ball to stop a flow of fluid through the mandrel when the mandrel is in a downhole environment.

Therefore, in one embodiment of the present invention, a downhole tool is described that can selectively operate as a bridge plug in some instances and subsequently act as a frac plug or cement retainer in others, without the need for setting two tools or removing the first before setting the second” - §0011-12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention given the teaching of Slup, modifying the mandrel of Gregory as taught by Slup, tripping time and inventory could be saved. Therefore specifically modifying the mandrel to receive a ball. Slup discloses bridge plug #900 and a frac plug #400, wherein the frac plug comprises a ball seat (#439).
Regarding claim 2, Gregory of the combination discloses wherein the lower anchor slip assembly [#126] is configured with a lower wedge (frustoconical surface of #122) upon which the lower anchor slips expand around.
Regarding claim 3, Gregory of the combination discloses wherein the upper anchor slip assembly [#124] is configured with an upper wedge (frustoconical surface of #120) upon which the upper anchor slips expand around.
Regarding claim 4, Gregory of the combination discloses wherein the shoe [#130] is configured with lower clutch mechanism (Fig 6-8). 
claim 5, Gregory of the combination discloses wherein the lower clutch mechanism (Fig 6-8) is configured with a surface (Fig 6) with protrusions (Fig 6 #160) and valleys (Fig 6 surface absent of protrusions) to have multiple locking positions (Fig 6 as shown 2 positions 180 degrees apart). 
Regarding claim 6, Gregory of the combination discloses wherein the tubular mandrel is configured with a clutching mechanism to interface with a lower clutch mechanism of a shoe of a different plug (¶0016:3-4 – “modular ends for locking connection to adjacent bridge plug systems”). 
Regarding claim 7, Gregory of the combination discloses wherein the tubular mandrel [#112] is configured with a plurality of holes for attaching of a setting tool – (“¶0008:27 – “the end #20 proximal to the setting tool on the positioning assembly is sheared separating the bridge plug from the setting tool and the positioning assembly”).
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Slup and Barlow et al. (US 20090011247). 
Regarding claim 18, Gregory discloses assembling of produced elements:
assembling the plug (#100) wherein the plug has the lower anchor slip assembly (#126) having a first end (lower) and a second end (upper), 
the lower anchor slip assembly [#126] connected (Fig 2) at the first end to the shoe {#130], 
a lower element (#118 – ring member) connected (Fig 2) to the second end [upper] of the lower anchor slip assembly [#126], 
an upper element (#114 or #116) connected (Fig 2) to the lower element, 

the upper anchor slip assembly [#124] connected to an upper element first end (Fig 2 interpreting adjacent contact), the upper anchor slip assembly [#124] having a number of independent anchors (interpreted as the plurality of vertical arrays of teeth as illustrated Fig 2) to expand (¶0034:1-3) from a first diameter size (retracted) to a second diameter size (expanded); 
the load ring (Fig 6 #156 as would be located as shown in Fig 4/5 as #129) connected to the upper anchor slip assembly second end; 
the load ring wedge (interpreted as the cone #120 or #122) connected (Fig 2) to the load ring; and 
5the tubular mandrel [#112] placed at least partially within the shoe [#130], the lower anchor slip assembly {#126], the lower element [#118], the upper element [#114 or 116], the upper anchor slip assembly [#124], the load ring [#156] and the load ring wedge [#120 or 122], wherein linear movement of the tubular mandrel causes movement of the upper anchor slip assembly to expand (¶0008:last 9 lines) a set of upper anchor slips in a radial direction and linear movement of the tubular mandrel is further configured (¶0008:last 9 lines) to expand a set of lower anchor slips in a radial direction 
Gregory does not explicitly disclose wherein the mandrel is configured with a seat configured to interface with a ball to stop a flow of fluid through the mandrel, and wherein the tubular mandrel are configured in a heated assembly arrangement and wherein no machining is required on an inside diameter of the mandrel.

Therefore, in one embodiment of the present invention, a downhole tool is described that can selectively operate as a bridge plug in some instances and subsequently act as a frac plug or cement retainer in others, without the need for setting two tools or removing the first before setting the second” - §0011-12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention given the teaching of Slup, modifying the mandrel of Gregory as taught by Slup, tripping time and inventory could be saved. Therefore specifically modifying the mandrel to receive a ball. Slup discloses bridge plug #900 and a frac plug #400, wherein the frac plug comprises a ball seat (#439).
Barlow teaches a downhole zonal isolation tool comprising “a composite mandrel
as a filament wound composite tube molded over the filament composite tube. For
example, the composite material includes chopped fibers and a matrix of thermoset
resin” — abstract, wherein molding does not require machining.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mandrel of Gregory for the mandrel of Barlow for the purpose of reducing the cost of fabricating a composite mandrel for a 
Regarding claim 19, the combination discloses wherein at least one inner diameter of the shoe, the lower anchor slip assembly, the lower element, the upper element, the upper anchor slip assembly, the load ring and the tubular mandrel have a shaped internal diameter (Fig 4 illustrates that at least one diameter appears to be circular).
Regarding claim 20, the combination discloses wherein a glass material used to construct the mandrel (Barlow — “chopped glass fibers in the composite molding sheet material’) and Gregory discloses wherein the tubular mandrel has at least two diameters (Fig 4 or 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shkurti et al. (US 20170268310) discloses a plug with slip guides between slip ramps with a single set of slip wedges with each slip wedge engaging a slip ramp (abstract), as best seen in Fig 2.
Power et al. (US 20200347694) discloses a plug comprising a slip ring (#104) comprising one or more slip pins (#120) extending axially from the guide shoe (#102) to help guide and orient the slip ring as they fracture and separate (¶0040).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        29 Dec 2021